Citation Nr: 0734403	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  03-12 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lytic lesion of the L-2 vertebra with painful motion.

2.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The veteran had active service from December 1986 to November 
1992.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from June 2002 and March 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The Board previously remanded this matter in May 2005.  The 
requested development has been completed, and this matter has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Lytic lesion of the L-2 vertebra with painful motion does 
not result in unfavorable ankylosis of the entire 
thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the last 12 months.

2.  Radiculopathy of the right lower extremity causes no more 
than mild incomplete paralysis of the right leg.

3.  Radiculopathy of the left lower extremity causes no more 
than mild incomplete paralysis of the left leg.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lytic lesion of the L-2 vertebra with painful motion have not 
been met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71A, Diagnostic 
Codes 5292, 5295 (2002) 5293 (2002-2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).
2.  The criteria for a rating in excess of 10 percent for 
radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2007).

3.  The criteria for a rating in excess of 10 percent for 
radiculopathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R.§ 3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal,  the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 





A.  Duty to Notify

In an April 2002 letter, the RO provided the veteran with 
notice of the evidence required to substantiate the claim for 
an increased rating for lytic lesion of the L-2 vertebra with 
painful motion.  This letter explained VA's duty to assist 
the veteran and notified the veteran of what evidence VA 
would be responsible for obtaining and what evidence VA would 
assist the veteran in obtaining and advised the veteran to 
submit any relevant evidence in his possession.  This notice 
complied with the timing requirements set forth in Pelegrini, 
as it was provided prior to the initial unfavorable rating 
decision.

A separate August 2003 letter provided the veteran with VCAA 
notice regarding the claims for higher initial evaluations 
for radiculopathy of the right and left lower extremities.  
The Board notes that the August 2003  notice was provided 
subsequent to the initial unfavorable rating decision and 
thus does not reflect compliance with the timing requirements 
set forth in Pelegrini.  In Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), the Federal Circuit held that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim in an SSOC is sufficient to cure 
a timing defect.  In this case, the RO provided fully 
compliant VCAA notice in August 2003 prior to readjudicating 
the claim in an October 2004 SSOC. 

A  July 2006 notice informed the veteran of the information 
and evidence required to establish effective dates and 
disability ratings.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).




B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The evidence 
that has been obtained and associated with the claims file 
includes service medical records and post-service medical 
records.  The veteran has been afforded several VA 
examinations.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing these claims.  


II.  Analysis of Claims

A. Increased rating for lytic lesion of the L-2 vertebra with 
painful motion

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's lumbar spine disability has been rated as 40 
percent disabling under the rating criteria of Diagnostic 
Code (DC) 5293.  The diagnostic codes pertinent to back 
ratings were amended twice during the course of the veteran's 
appeal.  The provisions of VA's Schedule for Rating 
Disabilities pertaining to intervertebral disc syndrome were 
revised, effective September 23, 2002, and other amendments 
of the Schedule, addressing disabilities of the spine, were 
revised, effective September 26, 2003.  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  However, if the revised regulations are more 
favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2000 (April 10, 2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
rated according to DC 5293.  An evaluation of 40 percent was 
assignable for severe, recurring attacks of intervertebral 
disc syndrome with intermittent relief.  A 60 percent 
evaluation was assignable for pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under DC 5293.  Effective September 26, 
2003, VA updated the entire section of the rating schedule 
that addresses disabilities of the spine.  This update 
included a renumbering of the diagnostic codes pertinent to 
back ratings.  According to that renumbering, DC 5243 now 
governs ratings of intervertebral disc syndrome.  See Fed. 
Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243 (2007)).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
while a 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 38 C.F.R. § 4.71a, DC 5293 (2007).

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
Diagnostic Code 5243, Note (1).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine. Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provide a 100 percent 
rating for unfavorable ankylosis of the entire spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  The criteria for a 40 percent 
rating are: unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

In this case, for reasons explained below, the Board finds 
that the manifestations of the veteran's lumbar spine 
condition do not nearly approximate the criteria for an 
increased rating under any of the pertinent rating 
provisions.

VA treatment records dated from 2001 to the present 
demonstrate ongoing outpatient treatment and complaints for 
chronic back pain.  In July 2001, VA medical records reflect 
that the veteran was seen for low back pain and underwent an 
MRI evaluation.  Impression was mild disc desiccation at L 
4/5 and L5/S1 with mild diffuse posterior disc bulge at both 
levels.  

The veteran underwent a VA spine examination in February 
2003.  The VA examiner indicated that the claims file was 
reviewed.  The veteran's complaints included pain, stiffness, 
weakness, fatigue, lack of endurance and lack of stability of 
the back.  He reported treating his back with Motrin, 
hydrocodone, a TENS unit, topical massage, topical analgesic 
and hot soaks.  The veteran complained of flare-ups that 
caused severe pain.  The veteran reported that flare-ups 
occurred when riding for one hour, sitting for one hour, 
standing for 15 minutes or lifting more than 10 pounds.  The 
veteran denied use of a brace, crutch or cane.  He denied 
unsteadiness and falls.  The veteran reported that his back 
condition adversely affected his ability to work and 
indicated that he could not get a job because of his back.  
He reported that his back pain limited activities such as 
playing with his kids, doing yardwork and being intimate with 
his wife.  The veteran complained of pain radiating down the 
right and left legs to the knees on the outside.  The veteran 
denied any bowel or bladder dysfunction or erectile 
dysfunction.  

On physical examination, the examiner noted a well-healed, 
nontender, slightly irregular vertical scar over the 
paravertebral spinous process.  There was tenderness over the 
paravertebral spinous process in the area of L2, L3, L4 and 
L5.  There was no evidence of muscular spasm on examination.  
Range of motion testing demonstrated left lateral bending to 
10 degrees and right lateral bending to zero degrees.  The 
veteran had forward flexion to 50 degrees.  The veteran 
complained of pain from 30 to 50 degrees.  The examiner noted 
weakened movement against strong resistance and excessive 
fatigability.  There was no incoordination.  On neurological 
examination, the examiner indicated that the veteran had 
decreased sensation on the right lower extremity and in the 
area of the toes.  

The veteran underwent a VA examination in August 2006.  The 
examiner indicated that the claims file was reviewed.  The 
examiner noted a history of progressive pain apparently 
exacerbated in 1999 to 2000.  The veteran complained of dull 
pain across the low back area with radiation to the right leg 
in the gluteal or buttocks area along with the lateral aspect 
of the right thigh but no calf involvement.  The veteran 
denied any radiation to the left leg.  The veteran reported 
that the pain is dull most of the time with a sharp component 
occasionally when he walks.  The veteran reported that flare-
ups were related to sitting or standing for more than an 
hour, lifting more than 10 pounds or driving for more than an 
hour.  The veteran used medication and hot baths to treat 
back pain.  The veteran complained of stiffness in the back 
but denied weakness.  There was no history of incapacitating 
periods.  The veteran denied any bowel or bladder complaints 
or erectile dysfunction.  There was no history of falls.  The 
veteran could walk up to 100 yards without pain.  The veteran 
stated that there were no limitations with activities of 
daily living.  The veteran reported that he was not involved 
in recreational activities, and he described difficulty 
walking for long distances.

On physical examination, the examiner noted that the veteran 
had a normal, nonantalgic gait.  The veteran did not use any 
assistive devices.  The veteran had a well-healed scar in the 
thoracic lumbar area measuring eight inches.  The examiner 
noted a mild muscle spasm in the paravertebral muscles.  
There was no reversed lordosis and no evidence of scoliosis 
or kyphosis.  Range of motion testing demonstrated forward 
flexion of 60 degrees.  With repetitive motion, the veteran 
had pain starting at 50 degrees forward flexion.  The veteran 
had left and right lateral flexion to 20 degrees.  There was 
no pain during motion.  The veteran had left lateral rotation 
to 20 degrees, with pain starting at 10 degrees and right 
lateral rotation to 20 degrees, with pain starting at 10 
degrees.  The examiner indicated that the joint function was 
not additionally limited by weakness, fatigability or lack of 
endurance following repetitive testing.  Deep tendon reflexes 
were +2 with no pathological reflexes.  The examiner noted 
that motor strength was 5/5 with upper and lower extremities 
with adequate muscle tone and no muscle atrophy.   There was 
no sensory deficit in the left leg.  The right leg presented 
subjective decreased sensation in the toes of the right foot.  
The examiner diagnosed a past history of lithioblastic lesion 
of the second lumbar vertebrae body and transverse process 
with open biopsy performed in May 1992 (no definite 
pathological diagnosis) and painful residual motion as 
described.

Based on the foregoing, the Board finds that there is a 
preponderance of the evidence against the veteran's claim for 
a rating in excess of 40 percent for lytic lesion of the L-2 
vertebra with painful motion.  The evidence reflects that 
this disability is characterized by chronic low back pain and 
by limitation of motion.  The Board notes the veteran's 
contentions that a higher rating is warranted because of  his 
severe back pain.  The veteran's currently assigned 
evaluation contemplates pain and limitation of motion 
associated with his disability.  There is no evidence in this 
case of ankylosis of the thoracolumbar spine or of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).   Further, while the VA 
examination reports do indicate that the veteran has 
neurological manifestations appropriate to the site of the 
diseased disc, the veteran is in receipt of separate 
compensable evaluations for those disabilities as required by 
Diagnostic Code 5243.  

The Board has considered the applicability of the rating 
criteria that were in effect prior to September 23, 2002.  
The Board concludes that a rating in excess of 40 percent is 
not warranted under those rating criteria.  Prior to 
September 23, 2002, there was no evidence that the veteran's 
disability was manifested by pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, as required for a 
60 percent evaluation.  
 
For the reasons discussed above, the Board finds that there 
is a preponderance of evidence against the claim for an 
increased rating for degenerative disc disease of the lumbar 
spine.  In reaching this decision, the Board has considered 
the benefit-of-the-doubt doctrine.  However, as there is a 
preponderance of the evidence against the claim for an 
increased rating, the veteran may not be afforded the benefit 
of the doubt.

B.	Increased ratings for radiculopathy of the right and 
left lower extremities

The veteran seeks a higher initial evaluation for 
radiculopathy of the right and left lower extremities.  

Service connection for radiculopathy of the right and left 
lower extremities was granted in a March 2003 rating 
decision, which assigned a 10 percent evaluation for 
radiculopathy of the left leg and a 10 percent evaluation for 
radiculopathy of the left leg.    

Radiculopathy of the right and left lower extremities has 
been rated by analogy under Diagnostic Code 8520, which 
governs impairment of the sciatic nerve.  Under DC 8520, a 10 
percent rating is assignable for mild incomplete paralysis.  
Moderate incomplete paralysis warrants a 20 percent 
disability rating.  A 40 percent rating is warranted for 
moderately severe incomplete paralysis.  Severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
rating.  An 80 percent rating is warranted for complete 
paralysis of the sciatic nerve, in which the foot dangles and 
drops, with no active movement possible of muscles below the 
knee and flexion of the knee weakened or (very rarely) lost.  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2007).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2007).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. Id.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated at a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2007).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis. Id.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, is to be rated with a maximum 
equal to moderate incomplete paralysis. 38 C.F.R. § 4.124 
(2007).

After a review of the evidence, the Board finds that higher 
initial evaluations for radiculopathy of the right and left 
lower extremities are not warranted. 

At an October 2002 VA pain management consultation, the 
veteran's complaints included chronic low back pain and pain 
in both lower extremities.  The veteran reported that the 
pain in the lower extremities was usually mild and tolerable, 
even without medications.  The veteran reported that the pain 
in the left lower extremity was worse than the pain in the 
right lower extremity.  The examiner's assessment was lumbago 
with radiculopathy down both lower extremities.

At a February 2003 VA examination, the veteran reported 
decreased sensation of the right lower extremity and the area 
of the toes.  The veteran reported that all of the toes were 
involved with decreased sensation.  

In March 2003, a nerve conduction study of the right peroneal 
nerve was obtained.  The examiner noted normal findings.  The 
examiner indicated that the veteran asked to stop the testing 
due to pain from electric stimulations.

The veteran underwent a VA peripheral nerves examination in 
August 2006.  The examiner reviewed the claims file.  The 
examiner noted that the veteran underwent an EMG in March 
2003 but was unable to assess findings because it was 
incomplete.  The examiner stated that he could not find an 
EMG that confirmed radiculopathy of the lower extremities.  
The veteran denied problems with the left leg.  He reported 
that the pain is just related to the right lower leg 
especially in the posterior lateral aspect.  The examiner 
stated that there was no sensory deficit in the left leg.  
The right leg presented subjective decreased sensation in the 
toes of the right foot.  

The veteran denied any sensory deficits in the left lower 
extremity.  The veteran had pain radiating down the posterior 
lateral aspect of the right leg.  There was no calf 
involvement.  Sensory examination showed subjective decreased 
sensation in the right foot and toes.  The examiner stated 
that the veteran has incomplete radiculopathy of the right 
lower extremity as confirmed by the presence of subjective 
decreased sensation in the legs.  The VA examiner opined that 
an examination as well as history taken showed no evidence of 
any condition in the left lower extremity.

Based on the foregoing, the Board concludes that there is a 
preponderance of the evidence against the claims for higher 
initial ratings for radiculopathy of the right and left lower 
extremities.  The evidence demonstrates that radiculopathy of 
the left leg is manifested by pain.  Radiculopathy of the 
right leg is manifested by pain and decreased sensation in 
the right foot and toes.  These manifestations resemble no 
more than mild incomplete paralysis and warrant no more than 
a 10 percent evaluation for each leg.  As there is a 
preponderance of the evidence against the claims for an 
increased rating, the veteran may not be afforded the benefit 
of the doubt.

III.  Extraschedular Considerations

In exceptional cases, a higher evaluation is available on an 
extraschedular basis.  The governing norm in these 
exceptional cases is a finding that the case present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  In this 
case, there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's disabilities.  The 
veteran alleges that his lumbar spine and radiculopathy 
disabilities prevent him from working, but the medical 
evidence of record does not establish that these 
disabilities, alone, caused marked interference with 
employment. The medical evidence also does not establish that 
these disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board is therefore 
not required to remand these claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (2007).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lytic lesion of the L-2 vertebra with painful motion is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the right lower extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the left lower extremity is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


